Citation Nr: 1700777	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  13-06 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  Since the Veteran does not have any competent evidence of a medically recognized psychiatric disability, we have limited the issue to PTSD.


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of PTSD.

2. The Veteran was not in combat.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. Duties to Notify and Assist

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to notify was satisfied by a letter sent to the Veteran in March 2011.

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim whether or not the records are in Federal custody, and VA will provide a medical examination and opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim being decided because his service treatment records and service personnel records have been obtained and appear to be complete.  In addition, VA obtained any relevant post service treatment records referable to the Veteran's PTSD.

The Veteran has undergone a VA examination in connection with his claim for service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2).  The Veteran was provided a VA examination regarding his PTSD in April 2011.  The Board finds that this examination provides sufficient information to decide the claim.

The Board notes that the Veteran's representative stated that "the last time VA examined the Veteran for PTSD was in April 2011; he needs to have a current exam associated with his case file."  November 2016 Informal Hearing Presentation (IHP) (citing Cathell v. Brown, 8 Vet. App. 539, 544 (1996)).  The Veteran's representative also stated that "it is reasonable to conclude [the Veteran's] symptoms may have gotten worse since 2011."  Id.  The Veteran's representative argument is, in essence, that the Veteran's symptoms may rise to a level that a diagnosis for PTSD would be appropriate.  However, the Veteran's representative's argument is speculative at best.  The Veteran's representative does not have any medical training or experience and is not competent to diagnose a mental health disorder.  Therefore, the Veteran's representative's claim that the Veteran's PTSD "may have gotten worse since 2011" has little probative value.  Further, his opinion is outweighed by the probative value of the April 2011VA medical examination discussed below.

The Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may now be considered on the merits.

2. Legal Criteria for Service Connection for PTSD

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Additionally, VA regulations provide that if the veteran engaged in combat with the enemy, and the claimed stressor is related to that combat, then the veteran's lay testimony alone may establish the occurrence of an in-service stressor, as long as it is consistent with the circumstances of his service and there is no clear and convincing evidence to the contrary.  Id.

3. Analysis

The Veteran stated he has PTSD related to his service in Vietnam.  See March 2011 Statement in Support of Claim for PTSD.  Specifically, he stated he saw soldiers in an ammunition storage area take a direct hit from a mortar round while he was guarding a landing zone.  Id.  Additionally, the Veteran claimed he saw many soldiers killed in the Tet Offensive, which he has been unable to forget.  Id.  The Veteran stated in his March 2011 statement that he is unable to sleep, that he can "fly off the handle for no reason," that he is "unable to get these memories [of Vietnam] out of my mind," and that he believes he has PTSD.  Id.  In the April 2011 VA examination, the Veteran stated that he believed he was about to die during a January 1968 attack in Vietnam.  Here, we note that although the appellant was in a combat zone, neither the record nor the lay statements establish that he was in combat.  See, 38 U.S.C.A. § 1154.

The Veteran's service treatment records from May 1967 to January 1970 and a January 1970 separation examination did not report any mental health complaints.  At separation he denied nightmares, nervous trouble, depression and excessive worry.  The psychiatric evaluation was normal. 

The VA afforded the Veteran an examination in April 2011.  The Veteran reported that he was not "feeling just right," suffered from irritability without an apparent cause, and had difficulty both falling and staying asleep.  He suffered sleeplessness four or five nights per week and lost one to two hours of sleep each night.  The Veteran also reported that he had two incidents of violence several years in the past, but did not go into detail and otherwise had fair impulse control.  He did not have persistent re-experiences of traumatic events.  

The Veteran described "so-so" energy levels and reported positive feelings about self.  The Veteran denied all of the following: depression, anhedonia, suicidal thoughts, anxiety during stressful situations, excessive worry, a history of problematic alcohol use, and substance abuse.  The Veteran stated he had friends, had good relationships with his spouse and family, and enjoyed leisure pursuits.  

The VA examiner stated that the Veteran did not meet the Diagnostic and Statistical Manual of Mental Disorders (DSM) criteria for a diagnosis of PTSD or other DSM diagnosis and did "not appear to ever meet the diagnostic criteria for PTSD or any other mental disorder."  The VA examiner stated the Veteran's psychological functioning was not impaired.  The VA examiner likewise did not report the Veteran had delusions or hallucinations, negative mood, nor other symptoms or abnormal behavior.  

The Veteran claimed he has PTSD related to an in-service stressor.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability subject or symptoms subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006);  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, PTSD requires particular requirements establishing service connection.  See 38 C.F.R. § 3.304(f) (laying out the specific requirements for service connection for PTSD).  Here, the Veteran's contentions regarding whether he currently has a diagnosis of PTSD is not the type of assertions that a lay person is competent to make.  The Veteran has no medical expertise or training and therefore is not competent to diagnose PTSD or any other mental health disability.  As to the Veteran's lay statements, while veterans are competent to testify as to some matters of diagnosis and etiology, the question of whether a veteran has a diagnosis of PTSD is a medical question to which lay testimony is not competent.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant."); 38 C.F.R. § 3.304(f) (specifically requiring medical evidence diagnosing PTSD).  Therefore, his lay diagnosis of PTSD has no probative value.  As a result, the Veteran, despite his reported symptoms, has no competent diagnosis of PTSD or any other mental disability. 

On the other hand, the Board finds that the April 2011 VA examination regarding a diagnosis of PTSD is entitled to significant weight.  The April 2011 VA examiner was a psychologist and, as result, the VA examiner had the relevant expertise to give his opinion on this matter.  The VA examiner reviewed the Veteran's file, all available electronic records, and medical records.  The psychologist elicited and described the Veteran's symptoms in detail, described the specific diagnostic criteria set forth in DSM, and provided a reasoned analysis.  A medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The April 2011 VA examination did not give a diagnosis of PTSD or any other mental health condition, nor is there any other competent diagnosis of PTSD or any other mental health disability in the remaining evidence of record.

In light of the probative 2011 VA examination, the Board concludes that the preponderance of the evidence is against the claim for entitlement for service connection for PTSD or other mental health disabilities.  The benefit-of-the-doubt doctrine is therefore not applicable.  38 U.S.C.A. § 5107(b). 

In sum, entitlement for service connection specifically requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The Board concludes that the Veteran has not been diagnosed with PTSD.  As such, criteria for entitlement for service connection for PTSD have not been met and the Veteran's claim must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304(f).  The preponderance of the evidence is against the claim and there is no doubt to be resolved.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


